Name: Commission Regulation (EEC) No 2035/84 of 16 July 1984 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 7 . 84 Official Journal of the European Communities No L 189 / 13 COMMISSION REGULATION (EEC) No 2035/84 of 16 July 1984 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia Whereas imports into the Community of those products, originating in Yugoslavia, have reached that ceiling ; whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be re-established, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 thereto, Having regard to Article 1 of Council Regulation (EEC) No 3221 /83 of 4 November 1983 establishing ceilings and Community supervision for imports of certain products originating in Yugoslavia (2) ; Whereas Article 1 of the abovementioned Protocol provides that the products listed below, imported under reduced duty rates according to Article 1 8 of the Cooperation Agreement are subject to the annual ceiling indicated below, above which the customs duties applicable to third countries may be re-established : HAS ADOPTED THIS REGULATION : Article 1 From 20 July to 31 December 1984, the levying of customs duties applicable to third countries shall be re-established on imports into the Community of the following products : CCT heading No Description Origin 73.02 Ferro-alloys : Yugoslavia C. Ferro-silicon(tonnes) CCT heading No Description Ceiling 73.02 Ferro-alloys : 5 005 C. Ferro-silicon Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 July 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 41 , 14. 2. 1983 , p. 2 . (2) OJ No L 324, 21 . 11 . 1983 , p . 1 .